People v Hendricks (2018 NY Slip Op 03378)





People v Hendricks


2018 NY Slip Op 03378


Decided on May 9, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2016-04546
 (Ind. No. 10169/14)

[*1]The People of the State of New York, respondent,
v Carlos Hendricks, appellant.


Seymour W. James, Jr., New York, NY (David Crow and Malvina Nathanson of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Anthea H. Bruffee, and Kenneth Blake of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Miriam Cyrulnik, J.), rendered April 1, 2016, convicting him of attempted criminal sexual act in the first degree, sexual abuse in the first degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, certain testimony of the complainant was properly admitted into evidence for the relevant, nonhearsay purpose of explaining the investigative process and completing the narrative of events leading to the defendant's arrest (see People v Ludwig, 24 NY3d 221; People v Genao, 145 AD3d 739).
The Supreme Court providently exercised its discretion in allowing the jury to use a transcript as an aid while listening to a certain audiotape recording at trial (see People v Redmond, 41 AD3d 514, 515; People v Wilson, 207 AD2d 463, 464; People v Carrington, 151 AD2d 687).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., AUSTIN, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court